Case 1:18-cv-08411-VEC Document 89-1 Filed 08/22/19 Page 1of5

Exhibit C
Case 1:18-cv-08411-VEC Document 89-1 Filed 08/22/19 Page 2 of 5

 

Exclusive Offer: Complimentary Travelfriendly Treatment

RéVive Shop» New Arrivals Best Sellers Gifts. Our Story Q ah

Best Sellers

Filter v Sort v

   

MOISTURIZING RENEWAL CREAM FERMITIF NECK RENEWAL CREAM MASQUE DES YEUX
Nightly Retexturizer Broad Spectrum SPF 15 Sunscreen Revitalizing Eye Mask
$195.00 $165.00 $200.00
Wik tky wk kkk Kea KA

ADD TO CART ADD TO CART ADD TO CART

licens

 

 

Meret _ INTENSITE™
RéVive RIE LUSTRE DAY
NC VIVE RéVive
3 ae
INTENSITE LES YEUX MOISTURIZING RENEWAL EYE CREAM INTENSITE CREME LUSTRE DAY
Firming Eye Cream Ultra Retexturizing Hydrator Firming Moisture Cream Broad Spectrum SPF 30
Sunscreen
$225.00 $150.00
$385.00
WKKKS KKKKS
wok kkk

ADD TO CART ADD TO CART ADD TO CART

https://reviveskincare.com/collections/best-sellers
Case 1:18-cv-08411-VEC Document 89-1 Filed 08/22/19 Page 3 of 5

 

SENS ae
aexeware "

__REéVive

Davy G Frotectos
Scat Spectr SFFS0 Surscomes

 

EYE RENEWAL SERUM MOISTURIZING RENEWAL CREAM SENSITIF RENEWAL CREAM
Firming Booster Broad Spectrum SPF 15 Sunscreen Daily Cellular Protection Broad Spectrum SPF 30

Sunscreen
$150.00 $210.00

Kak KK KkKKK

$215.00
Kk kK

ADD TO CART ADD TO CART ADD TO CART

inttpsci/reviveskincare.com/collactions/best-sellers
Case 1:18-cv-08411-VEC Document 89-1 Filed 08/22/19 Page 4of5

Free 2-Day Shipping + Free Returns. Every Day.

 

g & a ti

Stores & Spas Contact Us Spa Services. b | U e mM eC rc Uu r y’ My Account Wishlist My Bag (0)
Email Address SIGN UP makeup: skincare:spa Search

WHAT'S NEW BESTSELLERS MAKEUP SKINCARE BATH&BODY HAIR MEN SCENTS&HOME GIFTS TRAVEL BRANDS FREE TREATS

Home RéVive

RéVive™ is the only high performance. luxury skincare line
RESEARCH developed by Dr. Gregory Bays Brown, a plastic and
reconstructive surgeon. Inspired by patented and Nobel

] Z Prize winning science, RéVive™ products feature Bio
RENE WwW A sf i : _ | Renewal Technology. a collection of special bio-engineered
skin-identical proteins that mimic your own bio-renewal
process to help skin to behave at a more youthful rate. Dr.
RESULTS Brown discovered that to restore skin's youthful glow -
change the way your skin behaves.

tha to celebrate, we've curated this. #
nk ow 25-piece deluxe gift for you Ww

for If years] —wtrvowsisor pcre ay

use code HAPPY19

 

 
 
 

 

1-24 of 40 Products VIEW View 24 Per Page ¥ SORT BY Best Sellers v

MORE categories

Skin Care — . =
Bath & Body j _
SEE : 3 ;

   

 

 

Makeup
RENEW Oa
eee
Travel RéVive
bee ioaten SSO Soca
— ——
———
BEAUTY EXPERTS PICK
REVIVE REVIVE REVIVE REVIVE
fermitif neck renewal cream — moisturizing renewal cream moisturizing renewal eye sensitif renewal cream spf 30
broad spectrum spf 1S cream
$165.00 $105.00 $150.00 $215.00
totkick 2 reviews tekk G6 reviews kkk 3 reviews
ReEVine Vive
REVIVE REVIVE REVIVE REVIVE
lip perioral renewal serum intensité les yeux gel cleanser gentle purifying exfoliating cleanser soft
wash polishing cream
$115.00 $225.00 $75.00 $75.00
tick 1 review tect | 1 review teickick 1 review

hvitpsuiwenw biuemercury.com/collactions/all/brand_revive
Case 1:18-cv-08411-VEC Document 89-1 Filed 08/22/19 Page 5of5

kn Ef

   

REVIVE REVIVE REVIVE REVIVE
Intensité créme lustre night defensif renewal serum rescue elixir anti-aging oll glycolic renewal peel system
firming moisture repair
$385.00 $235.00 $285.00 $295.00
tock 1 review ticks A reviews

iI) ; Lh

}

;
;

REVive

 

 

ReVieg
i
;
MARLA'S PICK!
REVIVE REVIVE REVIVE REVIVE
balancing toner moisturizing renewal cream cream cleanser luxe skin soleil superieur broad
supreme softener spectrum spf 50 sunscreen
$65.00 $105.00 $75.00 $115.00
ricci 1 review kkk 2 reviews
‘
£ ‘
Pie \@
|
|
|
BEAUTY EXPERT'S PICK MARLA'S PICK!
REVIVE REVIVE REVIVE REVIVE
masque de glaise fe tint moisturizing vell intensité line erasing serum —_ moisturizing renewal serum
$125.00 $105.00 $600.00 $235.00
tet 1 review tetcicick 2 reviews kik 2 reviews

httpes wen biwerencurycomcollactonsiailibrand_pewiws
